GANTT, P. J.
Defendant w;as indicted, together with Frank Margulis, by the grand jury of the city of St. Louis at the February term, 1909', for feloniously setting up and keeping a crap table adapted, devised and designed for the purpose of playing games of chance for money and property and feloniously inducing, enticing and permitting divers persons to bet ■and"play at and upon a game played on and by means of *679such gambling device, against the peace and dignity of the State.
A severance was granted, and pleas of not guilty entered, and defendant put upon his trial, which resulted in a verdict of guilty as charged, and his punishment assessed at imprisonment in the city jail for six months. Motions for a new trial and in arrest were filed in due time, heard and overruled and the defendant sentenced in accordance' with the verdict. From that sentence he has appealed.
Defendant is not represented in this court by counsel. During the month of October, 1908, there was what was known as the .“Oxford Club,” at No. 920 North 15th street. It appears to have been the resort of professional gamblers. The building was three stories in height. The third floor was used exclusively for crap and card games. During October, 1908, the members of this so-called club let the defendant and Margulis have the exclusive privilege of operating a crap table and game in the third story of this building. For this privilege defendant and Margulis agreed to pay the bartender, who was the club’s steward, one-half of all the winnings and rake-offs of the crap table and games. The entrance to the room was constantly watched by either Margulis or defendant, while the other was in charge of the game..
The door was provided with a signal bell and a button, to give notice of a raid by the officers of the law. The record discloses they did a flourishing business. Indeed, defendant testified that he and Margulis operated the crap table and games, but claimed that they did so for the club and not for themselves and that only regular and honorary members were permitted to play at the game and they could not exclude any member so long as he was not boisterous.
I. The indictment was and is sufficient. [State *680v. Lee, 128 Mo. 987; State v. Mathis, 206 Mo. 604; State v. Rosenblatt, 185 Mo. 114.]
II. The instructions which the defendant requested and which the court refused were fully covered by those given by the court of its own motion.
III. There is no merit in the point that the evidence did not support the indictment. The offense was established beyond a reasonable doubt. The judgment is affirmed.
Burgess and Kennish, JJ., concur.